Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEAGUE OF WOMEN VOTERS OF THE
UNITED STATES, et al.,

Plaintiffs,

Civil Case No. 16-00236 (RJL)
V.

)

)

)

)

)

)

)
MONA HARRINGTON, in her capacity as the)
Executive Director of the United States Election  )
Assistance Commission, and UNITED )
STATES ELECTION ASSISTANCE )
COMMISSION, )
)

)

)

)

)

)

)

)

)

Defendants,

KANSAS SECRETARY OF STATE SCOTT
SCHWAB and PUBLIC INTEREST LEGAL
FOUNDATION,

Defendant-Intervenors.

ORDER TO SHOW CAUSE
June 28, 2021

On February 12, 2016, plaintiffs filed suit against the Election Assistance
Commission (“EAC”) and its then-Executive Director, Brian Newby!, to enjoin Newby’s

approval of the requests of Kansas, Alabama, and Georgia (collectively the “States”) to

 

' Mona Harrington has been automatically substituted for Brian Newby as a defendant under Rule 25(d)
of the Federal Rules of Civil Procedure.

1
Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 2 of 6

add state-specific instructions regarding each State’s documentary proof of citizenship
laws to the federal mail-in voter registration form (the “Federal Form”). See Compl.
[Dkt. #1]. Shortly thereafter, plaintiffs sought a temporary restraining order and a
preliminary injunction barring defendants from enforcing Newby’s decision to approve
the States’ requests. Mot. for Temporary Restraining Order and Prelim. Inj. [Dkt. #11].
In response, defendants made the highly unusual move of consenting to the entry of a
preliminary injunction, taking the position that Newby’s decision was not made based on
the appropriate statutory standard under the National Voting Registration Act (“NVRA”),
52 U.S.C. § 20508(b)(1), and therefore could not be defended on the merits under the
Administrative Procedure Act (“APA”), 5 U.S.C. § 551, et seg. Defs.’ Resp. to Pls.’
Mot. for Temporary Restraining Order and Prelim. Inj. [Dkt. #28] at 1.

Around the same time, the Kansas Secretary of State? (“Kansas Secretary”) and
the Public Interest Legal Foundation (individually “PILF” or collectively with Kansas
Secretary “defendant-intervenors”) moved to intervene to defend Newby’s decision on
the merits. Mot. of Kansas Secretary to Intervene as Def. (“Kansas Secretary Mot.”)
[Dkt. #20]; Mot. of PILF to Intervene as Def. (“PILF’s Mot.”) [Dkt. #24]. The Kansas
Secretary argued that “[i]f successful [p]laintiffs’ attempt to reverse the January 29, 2016,
decision of the EAC will impair the ability of the Secretary to carry out his constitutional

and statutory duties concerning the administration of elections.” Kansas Secretary Mot.

 

* At the time of intervention Kris W. Kobach held the office of Kansas Secretary of State. Because the
2
Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 3 of 6

at 13. PILF contended that it had a “charitable mission,”—namely “working to protect
the integrity of citizens’ votes from dilution or abridgment, ensuring that voter
qualification laws and election administration procedures are followed, and providing
assistance to states that seek to enforce their constitutional mandate to regulate their own
elections”—which would be “necessarily impaired if [p]laintiffs prevail.’ PILF’s Mot.
at 2. I granted defendant-intervenors’ motions on February 22, 2016.7 See Minute
Orders dated Feb. 22, 2016. I then denied plaintiffs’ motion as to the request for a
temporary restraining order on February 23, 2016, Mem. Order [Dkt. #34], and as to the
request for a preliminary injunction on June 29, 2016, Mem. Op. and Order [Dkts. ##92,
93]. Plaintiffs promptly appealed. Notice of Appeal [Dkt. #95].

On September 9, 2016, our Circuit Court granted a preliminary injunction.
League of Women Voters v. Newby, No. 16-cv-5196, 2016 WL 4729502, at *1 (D.C. Cir.
Sept. 9, 2016) (hereinafter “Sept. 9 Order”). In a subsequent opinion, it held that
plaintiffs had established a likelihood of irreparable harm as well as a “substantial
(perhaps overwhelming) likelihood of success on the merits.” See League of Women
Voters v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016). Accordingly, our Circuit Court

preliminarily enjoined the EAC or anyone acting on its behalf from giving effect to

 

Kansas Secretary intervened in his official capacity, see Kansas Secretary Mot. at 1, Kobach’s successor,
Scott Schwab, has been automatically substituted as a party. Fed. R. Civ. P. 25(d).

3 Although PILF and the Kansas Secretary were permitted to intervene at the outset of these proceedings,
this does not necessarily entitle defendant-intervenors to remain parties to this action. See Nat’l Org. for
Women, Inc. v. Scheidler, 510 U.S. 249, 255 (1994) (“Standing represents a jurisdictional requirement
which remains open to review at all stages of litigation.”).

3
Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 4 of 6

Newby’s decision approving the States’ requests and ordered the EAC to “take ‘all
actions necessary to restore the status quo ante, pending a determination on the merits,
including informing the three states that Federal Form applications filed since January 29,
2016, should be treated as if they did not contain the now-stricken state-specific
instructions.” Jd. at 14-15 (quoting Sept. 9 Order).

During the pendency of the preliminary injunction appeal, the parties filed and
briefed cross-motions for summary judgment. See Fed. Defs.’ Mot. for Summ. J. [Dkt.
#101]; Pls.” Cross-Mot. for Summ. J. [Dkt. #103]; Def.-Intervenor PILF’s Cross-Mot. for
Summ. J. [Dkt. #105]; Def.-Intervenor Kansas Secretary’s Cross-Mot. for Summ. J. [Dkt.
#107]. On February 24, 2017, I remanded the case to the EAC to provide additional
clarity regarding the Executive-Director’s authority to grant the States’ requests. Mem.
Op. and Order [Dkts. ##133, 134]. That remand is now complete, and the parties’
cross-motions for summary judgment are fully briefed.

While this case has progressed, however, additional developments have occurred
with respect to the States’ documentary proof of citizenship requirements. Most notably,
the Kansas statute requiring documentary proof of citizenship for voter registration, Kan.
Stat. Ann. § 25-2309(1), has been struck down as unconstitutional. See Fish v. Schwab,
957 F.3d 1105 (10th Cir. 2020). The Tenth Circuit held Kansas’s statute violated the
Fourteenth Amendment’s Equal Protection Clause and was preempted by Section 5 of the

NVRA. /d. at 1144. Accordingly, it upheld a permanent injunction preventing Kansas
Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 5 of 6

from “enforc[ing] the [documentary proof of citizenship] law and accompanying
regulation against voter registration applicants in Kansas.” Fish v. Kobach, 309 F. Supp.
3d 1048, 1113 (D. Kan. 2018), affd 957 F.3d at 1144. The Supreme Court denied
certiorari. Schwab v. Fish, 141 S. Ct. 965 (Dec. 14, 2020). Thus Kansas, the only State
to have intervened in this litigation, stands precluded from enforcing the law underlying
its request to the EAC that triggered the present action. See ARO072 (requesting
state-specific changes to the Federal Form to reflect requirements of Kan. Stat. Ann. §
25-2309(1)).

With respect to Alabama and Georgia, neither State has intervened in this litigation
despite being aware of plaintiffs’ challenge. See Sept. 9 Order, at *1 (directing the EAC
to “inform[] Kansas, Alabama, and Georgia that Federal Form applications filed since
January 29, 2016 should be treated as if they did not contain the now-stricken
state-specific instructions”). Moreover, plaintiffs contend that “in the years since the
Newby Decisions were issued in January of 2016, neither Alabama nor Georgia has
enforced their . . . [documentary proof of citizenship] requirements in state or federal
elections.” Pls.’ Supp. Br. in Further Support of Their Mot. for Summ. J. [Dkt. #171] at
3-4,

Upon due consideration of these developments, the entire record herein, and the
Court’s independent obligation to determine it retains jurisdiction, Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006), it is hereby
Case 1:16-cv-00236-RJL Document 174 Filed 06/29/21 Page 6 of 6

ORDERED that plaintiffs shall, within fourteen (14) days of this Order, show
cause in a writing not to exceed ten (10) pages why its claims should not be dismissed as
moot in light of the Tenth Circuit’s holding in Fish v. Schwab, 957 F.3d 1105 (10th Cir.
2020) and Georgia and Alabama’s nonenforcement of the documentary proof of
citizenship laws underlying this litigation. Defendants and defendant-intervenors may,
within fourteen (14) days of plaintiffs’ submission, respond in a writing not to exceed ten
(10) pages; it is further

ORDERED that defendant-intervenors shall, individually, within fourteen (14)
days of this Order, show cause in a writing not to exceed ten (10) pages why it should not
be dismissed as a party for lack of standing. Plaintiffs and defendants may, within 14
days of defendant-intervenors’ submissions, respond in a writing not to exceed ten (10)
pages; and it is further

ORDERED that no replies will be submitted by any party.

SO ORDERED. : .
\

RICHARD $-LBON
United States District Judge
